DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered.
Claims 2-3, 13-14 has/have been canceled, and claims 1, 4-12 and 15-22 have been considered on the merits. All arguments have been fully considered. 

The claim rejection under 35 USC §102 based on Kildsgaard et al. has been withdrawn due to the instant amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-12 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over MegaSporeBiotic (of record) in view of Kildsgaard et al. (of record).
MegaSporeBiotic teaches a spore-based probiotics consisting of 5 strains including Bacillus indicus HU36, Bacillus subtilis HU58, Bacillus licheniformis, Bacillus coagulans, and Bacillus clausii (see p. 1). Thus, the spore-based probiotics of MegaSporeBiotic are identical to the spore-based probiotic as claimed.

Kildsgaard et al. teach a method of administering at least one bacterial strain that produces a phosphatase to dephosphorylate endotoxin (LPS) to treat metabolic endotoxemia (abstract; p.1, lines 5-10). Kildsgaard et al. teach that the preferred strains include Bacillus indicus, Bacillus subtilis, Bacillus licheniformis, Bacillus coagulans, Bacillus clausii, etc. (p. 12, lines 14-19). Kildsgaard et al. teach that Bacillus subtilis or Bacillus licheniformis are in a particular spore form (p.18, lines 17-20). 
Thus, it would have been obvious to a person skilled in the art to use the spore-based probiotics of MegaSporeBiotic in a method of treating metabolic endotoxemia taught by Kildsgaard et al. because one skilled in the art would recognize that the product of MegaSporeBiotic contains the suitable probiotic strains in a spore form, and thus, the product of MegaSporeBiotic can be utilized for the method of treating metabolic endotoxemia with a reasonable expectation of success.
Regarding the limitation directed to reducing a post-prandial blood endotoxin level (claim 12), the intended condition is interpreted as a postpranial endotoxemia. Kildsgaard et al. teach that endotoxin (LPS) is increased after high-fat diet induces low-grade endotoxemia (p.2, lines 7-9). Thus, it would have been obvious to a person skilled in the art that the spore-based probiotics of MegaSporeBiotic can be used for treating postprandial endotoxemia and thus, reducing the postprandial blood LPS level with a reasonable expectation of success.
	Regarding the limitation of claims 9 and 22, MegaSporeBiotic does not particularly teach the spore-based probiotics are in the form of a pill. However, it is 
Regarding the limitations of claims 4-6, 10 and 17-21, as discussed above, these limitations are interpreted as results obtainable from the claimed method. Since MegaSporeBiotic  in view of Kildsgaard et al. teach the method step using the identical spore-based probiotics to a subject with the identical condition (i.e. metabolic endotoxemia; blood endotoxin) as the claimed invention, it is expected that the results obtainable from the method of Kildsgaard et al. are inherently identical to the claimed results. The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966). See M.P.E.P. § 2112.02.

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

 Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. It is noted that the claim rejection under 35 USC §102 has been withdrawn due to the instant amendment.
It is also noted that the newly presented 103 rejection is based on MegaSporeBiotic as a primary reference.
Applicant alleged that it is not reasonable to expect that substitution of any of the probiotic strains of Kildsgaard et al. would provide an effective solution to the problem of endotoxemia, and applicants newly discovered the specific combination of 5 strains provides a solution that has been shown as effective by numerous tested parameters. 
	As indicated above, the 103 rejection is based on MegaSporeBiotic which specifically teaches the identical strains of claimed 5 strains in view of Kildsgaard et al. which teach the use of probiotics for treating metabolic endotoxemia. Since the strains of spore-based probiotics taught by MegaSporeBiotic are identical to the specific 5 strains of the amended claims, the results obtainable from the method of using the spore-based probiotics of MegaSporeBiotic in the method of Kildsgaard et al. would be identical as claimed.

	Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/Primary Examiner, Art Unit 1632